Case 1:19-cr-00386-PKC Document 20 Filed 09/19/19 Page 1 of 2 PageID #: 43


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District ofNew York

SD:FJN                                            271 Cadman Plaza East
F. #2018R01809                                    Brooklyn, New York J/201



                                                  September 18, 2019

ByECF                                                              FILED
                                                                IN CLERK'S OFFICE
                                                          U.S. DISTRICT COURT E.O.N.Y.
The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
                                                          *     SEP 19 2019        *
225 Cadman Plaza East                                      BROOKLYN OFFICE
Brooklyn, NY 11201

              Re:    United States v. Mustafa Goklu,
                     Nos. 19-cr-354 (PKC); 19-cr-386 (PKC)

Dear Judge Chen:

               As the Court is aware, the criminal case against the above-referenced
defendant is currently assigned to Your Honor under the two above-referenced docket
numbers. The government writes to respectfully request that the Court terminate the first
filed docket number, No. 19-cr-354 (PKC), for the reasons explained below.

               On May 3, 2019, the Honorable Steven M. Gold, United States Magistrate
Judge for the Eastern District of New York signed a criminal complaint and arrest warrant
charging defendant Mustafa Goklu with money laundering, in violation of 18 U.S.C.
§ 1956(a)(3). After Mr. Goklu's initial appearance, but prior to indictment, then-counsel for
Mr. Goklu, James Darrow, informed the government that Mr. Goklu wished to plead guilty
to an information charging the same offense charged in the criminal complaint. In
anticipation of filing an information and seeking a plea hearing, the government filed a Rule
7(b) notice with the clerk's office seeking the appointment of a district court judge to the
case. On August 2, 2019, the clerk's office informed the government that Your Honor had
been randomly assigned to the case, United States v. Mustafa Goklu, No. 19-cr-354 (PKC).

               Subsequent to Your Honor's assignment, Mr. Darrow informed the
government that Mr. Goklu no longer wished to plead guilty to the information. As a result,
the government sought an indictment from the grand jury on August 22, 2019. On that day
the grand jury returned a true bill against Mr. Goklu and the indictment was also randomly
assigned to Your Honor, United States v. Mustafa Goklu, No. 19-cr-386 (PKC). The
Case 1:19-cr-00386-PKC Document 20 Filed 09/19/19 Page 2 of 2 PageID #: 44




defendant was arraigned on the indictment on August 29, 2019, and the crimina l case against
Mr. Goklu is proceeding under this later-assigned docket number.

               For these reasons, the Government respectfully requests that the Court order
the clerk's office to terminate No. 19-cr-354 (PKC) as duplicative.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney




                                           By:
                                                  Francisco J. Navarro
                                                  Assistant United States Attorney
                                                  (7 18) 254-6007

cc:    Michael Gold, Esq.
       James Darrow, Esq.



SO ORDERED:

       s/PKC
THE HONORABLE PAMELA K.CHEN
UNITED STATES DISTRICT JUDGE




                                              2
